Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 18 December 2018.
Claims 5 and 6 were cancelled.
Claims 1, 7, and 8 were amended. Claims 9-12 were newly presented. 
Claims 1-4 and 7-12 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant's arguments filed 22 Mar 2022 have been fully considered but they are not persuasive. Applicant points to paragraph [0058] as disclosing support for the limitation which mirrors “a business operator that owns the business operator terminal 200 in which the information is output earliest is selected as the transfer business operator.” Applicant’s remarks, pp. 18-19. Applicant has emphasized particular portions relating to the user terminal 100 and the business operator terminal 200, but does not explain how these underlined portions disclose the limitation. Similarly, Applicant cites to paragraph [0067] and [0083], again emphasizing certain elements, but failing to explain how those elements disclose determining that some information is output to a particular terminal earliest. The rejection is maintained. 
Interpretation of the claims under 35 U.S.C. 112(f) and associated rejection under 112(b)
Applicant does not address the 112(f) interpretation or the rejection under 112(b). Therefore, the interpretation and associated rejection are maintained. Unless otherwise addressed herein, Applicant’s amendments overcome the remaining rejections under 35 U.S.C. 112(b). 
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant asserts that the amendment which recites “wherein the tourism road information unit is configured in such a manner that road information stored in the storage unit, which indicates a course in a specific tourist attraction site, along which a user can enjoy sightseeing while riding on the electric kick scooter, is displayed on the user terminal” results in patent eligible claims. Applicant’s remarks, p. 21. However, Applicant does not explain why this element renders the claim eligible, and instead constitutes a mere assertion of patentability, failing to comply with 37 CFR 1.111. Moreover, sending and receiving information over a network and displaying information on a user interface are concepts held by the courts to be well-understood, routine, and conventional. MPEP 2106.05(d)(II). The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to the incorporation of claim 6 into the independent claims have been fully considered and are persuasive.  The rejection of claims 1-4 and 7-12 under 35 U.S.C. 103 has been withdrawn. 

Claim Objections
Examiner notes that amendments to the claims appear to have been filed in Track Changes format, rather than specific formatting for strikethrough and underline. When amendments are made in Track Changes format, any remaining colored font often results in the amendments being partially or fully illegible. All application papers must be “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.” 37 CFR 10.52(a)(1)(v). Additionally, Track Changes may result in formatting that is improper under 37 CFR 1.121, such as the appearance of a double underline for newly added limitations. Applicant is requested to provide any future amendments in specific strikethrough and underline formatting as set forth in 37 CFR 1.121. 
Additionally, claim 1, line 20 recites “user to make a selection the product.” For purposes of examination, this is being interpreted as “user to make a selection of the product.” Lines 57-59 recite “when the information indicating that the electric kick scooter is… output in multiple business operator terminals with the fixed time,” emphasis added. This is being interpreted as “within the fixed time.” Appropriate correction is required. Li
Claim 7 is also objected to. Line 10 recites “wherein the management server includes a the contract unit comprisingcomprises.” This appears to be a result of the track changes submission. However, because there is no indication of markup other than the underlining in this limitation, the claim is entered as above. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The tourism road information unit; the contract unit, the association module, and the non-association module for checking information and making the contract; the use-related information selection module, the leasing place module that serves to transfer information on a place for receiving the scooter, and the returning place module that serves to transfer information on a place for returning the scooter; the kick scooter request unit that serves to exchange information with a business operator terminal; the reception place checking module that checks whether the place for receiving the scooter is an arbitrary place; and the transfer request module that outputs information requesting that the scooter is transferred in claims 1 and 7; 
The car rental selection module that serves to select a rental car in claims 2 and 8; 
The exclusive unlimited pass module and the associated unlimited pass module that serve to make contracts of claims 3 and 10; 
The tour contract unit that checks information and makes a contract for an electric kick scooter tour of claims 4 and 11; 
The transfer requirement module that identifies a main business operator that owns an agency that is located closest to the arbitrary place of claim 7; 
The return processing unit that serves to enable the electric kick scooter to be picked up; the returning place checking module that determines whether the contract for the electric kick scooter is made through the non-association module or the association module; and the administrator providing module that outputs information indicating that the electric kick scooter is picked up in a specific place at a specific date of claims 8 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The tourism road information unit; the contract unit, the association module, and the non-association module for checking information and making the contract; the use-related information selection module, the leasing place module that serves to transfer information on a place for receiving the scooter, and the returning place module that serves to transfer information on a place for returning the scooter; the kick scooter request unit that serves to exchange information with a business operator terminal; the reception place checking module that checks whether the place for receiving the scooter is an arbitrary place; and the transfer request module that outputs information requesting that the scooter is transferred in claims 1 and 7; 
The car rental selection module that serves to select a rental car in claims 2 and 8; 
The exclusive unlimited pass module and the associated unlimited pass module that serve to make contracts of claims 3 and 10; 
The tour contract unit that checks information and makes a contract for an electric kick scooter tour of claims 4 and 11; 
The transfer requirement module that identifies a main business operator that owns an agency that is located closest to the arbitrary place of claim 7; 
The return processing unit that serves to enable the electric kick scooter to be picked up; the returning place checking module that determines whether the contract for the electric kick scooter is made through the non-association module or the association module; and the administrator providing module that outputs information indicating that the electric kick scooter is picked up in a specific place at a specific date of claims 8 and 12.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification is devoid of any disclosure of computing system elements which contain these units and modules, merely disclosing that they are a part of the management server, as in figs. 1-10 and paragraph [0059]. Merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. MPEP 2181(II)(B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4 and 8 depend from claim 1, and claims 9-12 depend from claim 7. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The system claimed in independent claims 1 and 7 selects “a business operator that owns the business operator terminal 200 in which the information is output earliest is selected as the transfer business operator,” (emphasis added) from Applicant’s originally filed specification paragraph [0085], is missing. However, Applicant does not appear to have written description support for this limitation. While Applicant’s originally filed specification discloses the user and business operator terminals in 0058, and discloses that information is exchanged with the terminals in 0067 and 0083, these paragraphs do not disclose how the system determines that information is output to a particular business operator or that it is output to a particular terminal earliest. 
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. MPEP 2161.01, citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Here, Applicant’s specification discloses only “In a case where information indicating that the electric kick scooter is transferred to the specific place at the specific date is output in multiple business operator terminals 200 within the fixed time, a business operator that owns the business operator terminal 200 in which the information is output earliest is selected as the transfer business operator.” Applicant’s originally filed disclosure, paragraph [0085]. However, Applicant does not disclose how the system determines that the information sent to multiple terminals is output on a particular terminal, and especially that it is output earliest. Absent a disclosure of some receipt of return information, or some checking or verification performed by the system, one having ordinary skill in the art would not reasonably conclude that the system can independently determine to which terminal the information was output earliest. Therefore, claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 2-4 and 8 depend from claim 1, and claims 9-12 depend from claim 7. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-8 recite a system. This is a statutory category.
Step 2A, prong 1: The independent claim recites exchanging information with a user to make a contract; storing information indicating a course in a specific tourist attraction site, along which a user can enjoy sightseeing while riding on the electric kick scooter; checking information that is output from the user to make the contract for leasing the electric kick scooter in a manner that is associated or unassociated with a tourism product; outputting information on a product for leasing the electric kick scooter, which is unassociated with the tourism product, to the user to enable a user to make a selection of the product for leasing the electric kick scooter in a case where the user requests information on the product for leasing the electric kick scooter; transferring information on a place for receiving the electric kick scooter to the user to enable the user to select the place for receiving the electric kick scooter, wherein the place for receiving the electric kick scooter is an agency of a main business operator or any other arbitrary place selected by the user; transferring information on a place for returning the electric kick scooter to the user to enable the user to select the place for returning the electric kick scooter after use; exchanging information with a business operator to transfer the electric kick scooter to an arbitrary place, in a case where information indicating that the electric kick scooter is received in the arbitrary place, as the place for receiving the electric kick scooter, instead of the agency of the main business operator, is included in the detail of the contract for leasing the electric kick scooter; checking whether or not the information indicating that the electric kick scooter is received in the arbitrary place, as the place for receiving the electric kick scooter, instead of the agency of the main business operator, is included in the detail of the contract for leasing the electric kick scooter; outputting information requesting that the electric kick scooter is transferred to a specific arbitrary place at a specific date, to multiple main business operators, and in a case where information indicating that the electric kick scooter is transferred to the specific arbitrary place at the specific date is output to the business operators within a fixed time, selecting an operator to which the information is output earliest as a transfer business operator; and when the information indicating that the electric kick scooter is transferred at the specific arbitrary place at the specific date is output to multiple business owners with the fixed time, selecting a business operator to which the information is output earliest as the transfer business operator. 
Independent claim 7 also recites, in addition to the steps above, reselecting a main business operator that owns an agency that is located closest to the arbitrary place if the electric kick scooter is not transferred to the specific arbitrary place at the specific date. 
Creating a rental contract is a commercial interaction regardless of how many terms it includes, falling within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. The additional elements in claim 1 are the user terminal and a management server, which includes a series of functionally claimed modules. Applicant’s originally filed disclosure does not define the server other than in terms of its function, so that is a generically recited computing element. The user terminal is disclosed as “an electronic device, such as, a PC, a Smartphone, or a tablet PC.” Applicant’s originally filed specification, paragraph [0058]. Therefore, the user terminal is also a generically recited computing element. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional rules for managing the commercial interaction. Claims 2 and 9 recite that the kick scooter should be loaded in a rented car and returned with the rented car. Claims 3 and 10 recite that the contracts can be for unlimited use for a duration whether associated or unassociated with the tourism product. Claims 4 and 11 recite that the tourism product is a sightseeing tour. Claims 8 and 12 recite allowing a user to return the scooter to an arbitrary place rather than a business operator location and verifying that the scooter is picked up in the arbitrary place and then transferred to the business operator. These claims recite additional rules for performing commercial interaction of leasing a scooter, which fall within the certain methods of organizing human activity grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claim. Like the independent claim, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Point of Novelty
Claims 1-4 and 7-12 appear to be novel based on the current claim language and applied interpretation, because the prior art does not appear to disclose or fairly suggest selecting a single business owner from among several business owners based on a determination of which business owner terminal the output is made earliest as an agent to transfer a scooter from the business owner’s location to the arbitrary location selected by the user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628